FILED
                            NOT FOR PUBLICATION                             DEC 13 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30432

               Plaintiff - Appellee,             D.C. No. 1:09-cr-00024-RFC

  v.
                                                 MEMORANDUM *
ISAIAH THOMAS FOLLET,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Richard F. Cebull, Chief Judge, Presiding

                            Submitted December 6, 2010 **

Before:        GOODWIN, RYMER, and GRABER, Circuit Judges.

       Isaiah Thomas Follett appeals from the 60-month sentence and lifetime term

of supervised release imposed following his guilty-plea conviction for failure to

register as a sex offender, in violation of 18 U.S.C. §2250(a). We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Follett contends that the district court erred by imposing a sentence above

the Guidelines range after simultaneously applying an upward departure based on

the inadequacy of his criminal history category, and imposing an upward variance

pursuant to the 18 U.S.C. § 3553(a) sentencing factors. The record reflects that the

district court did not procedurally err and that the sentence is substantively

reasonable. See Gall v. United States, 552 U.S. 38, 50-51 (2007); see also United

States v. Carty, 520 F.3d 984, 991-93 (9th Cir. 2008) (en banc); United States v.

Mohamed, 459 F.3d 979, 988-89 (9th Cir. 2006).

      Follett also contends that the district court’s imposition of a lifetime term of

supervised release was unreasonable. We conclude that the district court was

within its discretion to find that a lifetime term of supervised release was necessary

to comply with the statutory goals of sentencing. See United States v. Daniels, 541

F.3d 915, 921-24 (9th Cir. 2008).

      AFFIRMED.




                                           2                                     09-30432